Citation Nr: 1608236	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  06-24 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee with a history of a torn cartilage.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.  

This case was previously before the Board of Veterans' Appeals (Board) in July 2010, when it was remanded for further development.  Following the requested development, the RO confirmed and continued the 10 percent rating for the Veteran's service-connected left knee disorder.  Thereafter, the case was returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's service-connected left knee disorder is manifested, primarily, by complaints of pain, tenderness to palpation, weakness on repetitive testing, flexion to at least 120 degrees with objective evidence of pain at 100 degrees, and extension to 5 degrees.


CONCLUSION OF LAW

The criteria have not been met for a rating in excess of 10 percent for the Veteran's service-connected degenerative joint disease of the left knee with a history of a torn cartilage.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claim of entitlement to an increased rating for his service-connected degenerative joint disease of the left knee with a history of a torn cartilage.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In April 2005, the Veteran claimed entitlement to a rating in excess of 10 percent for his left knee disorder.  Following the receipt of that claim, the VA notified the Veteran of the information and evidence necessary to substantiate and complete the claim, including the evidence to be provided by him and notice of the evidence the VA would attempt to obtain.  In particular, the VA informed the Veteran that in order to establish an increased rating for his service-connected disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

The VA's duty to assist includes helping claimants to obtain pertinent records, VA and private medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's VA treatment, dated from April 2005 to February 2013 and the transcript of a hearing held before a VA Decision Review Officer at the RO in July 2006.  The duty to obtain relevant records is satisfied.  38 C.F.R. § 3.159(c).

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry has been accomplished and is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  

The Veteran's service-connected left knee disorder is rated as arthritis due to trauma.  Arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Limitation of motion of knee is rated in accordance with 38 C.F.R. §§ 4.71a, Diagnostic Code's 5260 and 5261.  A 10 percent rating is warranted when flexion is limited to 45 degrees or when extension is limited to 10 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees or when extension is limited to 15 degrees.  

Unless otherwise provided in the Rating Schedule, the disabilities arising from a single disease entity are to be rated separately, as are all other disabling conditions, if any.  All ratings are then to be combined to determine the overall rating.  38 C.F.R. § 4.25(b).  However, a veteran can receive separate disability ratings for other associated disorders, such as instability or scars, as well as the underlying disability, unless the conditions constitute the "same disability" or the "same manifestation" under 38 C.F.R. § 4.14 (2015).  Esteban v. Brown, 6 Vet. App. 259, 261-262 (1996); see also, VAOPGCPREC 23-97.  A separate rating must be based upon additional disability.  

Given the possibility of separate ratings for the Veteran's left knee disorder, consideration is given to 38 C.F.R. §§ 4.71a, Diagnostic Code 5257 and 38 C.F.R. §§ 4.1118, Diagnostic Codes 7801 - 7805.  Under  38 C.F.R. §§ 4.71a, Diagnostic Code 5257, a 10 percent rating is warranted for slight knee impairment, manifested by recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate impairment.  

Scars (other than those involving the head, face, or neck) that are deep or that cause limited motion warrant a 10 percent rating for an area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent rating is warranted for area or areas exceeding 12 square inches (77 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).  

A 10 percent rating is warranted for scars (other than those on the head, face, or neck) that are superficial and that do not cause limited motion, provided that they cover an area or areas of 144 square inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (2).  

A 10 percent rating is warranted for scars which are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1).  A 10 percent rating is also warranted for a superficial scar which is painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

Other scars are rated base on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

In 2008, VA clarified its regulations for rating skin disorders, specifically scars.  Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54708 (2008) (codified as revised at 38 C.F.R. § 4.118, Diagnostic Codes 7801 - 7805 (2015)).  However, those revisions are applicable only claims for benefits received by VA on or after October 23, 2008.  Inasmuch as the Veteran's claim was received prior to October 23, 2008, those revisions are not applicable to the current appeal and will not be discussed below.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In addition to the criteria set forth in the Diagnostic Codes, the Board will also consider any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance, in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  The rating schedule does not require a separate rating for pain alone.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When service connection is granted and an initial rating award is at issue separate ratings can be assigned for separate periods from the time service connection became effective.  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

During a July 2006 hearing at the RO before a VA Decision Review Officer, the Veteran testified that his service-connected left knee disorder was manifested, primarily, by constant pain, swelling several times a week, limitation of motion, locking, and instability.  He noted that it was having a detrimental effect on his construction job, because he had difficulty with prolonged standing, as well as difficulty climbing and descending ladders and negotiating stairs.  He stated that sometimes he had to go home.

The Veteran's VA outpatient treatment records, dated from April 2005 to February 2013, show that he has been treated on several occasions for his service-connected left knee disorder.  For example, in January and April 2011 and January 2012, the Veteran reported that he left knee pain which became worse with walking or prolonged standing.  He reportedly took over-the-counter medication for relief from his pain.  It was noted that on occasion, his leg pain had almost caused him to fall.  Radiographic studies performed in April 2002, had shown a loose bony fragment at the tibial tuberosity, but otherwise, the bone and joints of left lower leg were intact.  On examination, there was no edema or open areas.  The Veteran's sensation was normal, and his reflexes were positive and equal.  He experienced pain with knee flexion and with weight bearing.  

In March 2012, the Veteran was examined by the VA to determine the severity of his service-connected left knee disorder.  The diagnosis was degenerative joint disease of the left knee, which was found to be productive of mild functional limitations.  

The Veteran reported that in 1968 in Vietnam, he had sustained a shrapnel wound of the left knee.  The shrapnel was surgically removed, and it was noted that he had complained of left knee pain since that time.  He denied any other left knee surgery.  

The Veteran reported that his left knee buckled several times a week with flare-ups of pain.  Those episodes were reportedly followed by episodes of locking.  The Veteran stated that wore a knee brace at work and that he took pain medication with limited relief.  

On examination, the Veteran was able to flex his left knee to 120 degrees with objective evidence of painful motion at 100 degrees.  Left knee extension was performed to 5 degrees without objective evidence of painful motion.  Repetitive testing resulted in no additional limitation of motion.  The left knee was tender to palpation.  Left knee strength on flexion and extension was full at 5/5.  There was no anterior/posterior instability or medial/ lateral instability and no history of recurrent patellar subluxation/dislocation.  There was a stable, non-painful scar on the left knee which was barely visible.  It covered an area less than 39 square cm (6 square inches).  

As to the impact on the Veteran's employment, the VA examiner stated that the Veteran's left knee disorder caused difficulty climbing stairs and climbing ladders, as well as bending and kneeling.  The examiner considered the Veteran to be capable of sedentary employment.  

In June 2014, the Veteran was reexamined by the VA to determine the severity of his service-connected left knee disorder.  He complained of left knee popping and constant moderate pain with daily flare-ups.  He denied any heat or redness.   He stated that his walking was not limited but noted that he could not stand more than 15 minutes without changing position or walking no heat or redness.  He reported that he could perform his construction job but that he had difficulty negotiating stairs or ladders.  It was noted that he was independent in transfers and ambulation; and that he could independently perform his activities of daily living, as well as his household chores.  He denied that his left knee gave way or caused him to fall.  He also denied any recent treatment for his left knee disorder or that it had caused any periods of incapacity during the previous 12 months.  

On examination, the Veteran's left knee was not tender to palpation.  He was able to flex the knee fully to 140 degrees and to extend it fully to 0 degrees without objective evidence of pain.  Repetitive motion caused weakened movement, and it was noted that the Veteran had difficulty arising from squat.  The Veteran's left knee strength was full at 5/5, and there was no evidence of instability or recurrent subluxation or dislocation.  It was noted that the Veteran did not use any assistive devices for ambulation.  

On further examination, there was no objective evidence of fatigue, weakness, lack of endurance or lack of coordination; they do not additionally limit joint function these do not limit functional ability during any portion of the examination.  The examiner was unable to comment on additional limitations during flare-ups without resort to speculation.  He noted that it was not possible to give any comment other than speculation, as to any limitation, when the examinee was not present for evaluation.  

There was a barely visible 9 cm x .01 cm scar on the distal aspect of the left knee.  It was normally pigmented, smooth, flat, and stable with no visible chronic skin changes.  There was no adherence to underlying structures, and no disfigurement.

After carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against an increased rating for the Veteran's service-connected left knee disorder.  Accordingly, the appeal will be denied.  
The evidence shows that the Veteran's service-connected left knee disorder is manifested, primarily, by complaints of pain, tenderness to palpation, and limitation of motion.  He is able to flex the knee to at least 120 degrees with objective evidence of pain at 100 degrees.  He is able to extend his knee to at least 5 degrees without objective evidence of pain.  There is no evidence of heat, redness, deformity, or crepitus, and the Veteran's strength is full without evidence of diminished muscle tone or atrophy or diminished reflexes or sensation.  The Veteran has difficulty arising from a squat, and there is weakness on repetitive testing.  However, repetitive testing produced no additional limitation of motion or objective evidence of fatigue, weakness, lack of endurance, or lack of coordination.  The degrees of left knee flexion and extension, even with the objective evidence of pain, are contemplated by the current rating and do not meet or more nearly approximate the criteria for a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  

Although the Veteran wears a knee brace and complains of swelling, locking, and instability, such manifestations have not been objectively demonstrated.  Two different VA examiners found the knee to be stable without recurrent subluxation or dislocation or swelling.  Absent objective evidence of instability, the Veteran does not meet the criteria for a separate compensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The scar on the Veteran's left knee is superficial and barely visible.   It covers less than 1 square cm and is stable and non-painful.  Any question as to whether the scar is productive of limitation of motion is moot, as it is contemplated, above, by the criteria in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  To further rate it under 38 C.F.R. § 4.118, Diagnostic Code 7805 would constitute the prohibited practice of pyramiding.  38 C.F.R. § 4.14.  Therefore, the scar does not meet or more nearly approximate the criteria for a separate compensable rating under 38 C.F.R. § 4.118, Diagnostic Codes 7801 - 7805.  

In light of the foregoing discussion, the Board finds that the Veteran does not meet or more nearly approximate the criteria for a rating in excess of 10 percent for his service-connected left knee disability.  Accordingly, the 10 percent rating is confirmed and continued, and the appeal is denied.  

In arriving at this decision, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected degenerative joint disease of the left knee with a history of a torn cartilage.  38 C.F.R. § 3.321(b)(1) (2015).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Where the rating schedule is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected left knee disability is manifested by signs and symptoms of pain, tenderness to palpation, weakness on repetitive testing and limitation of motion.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5260 and 5261.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's left knee disability, because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Therefore, he does not meet the criteria for referral to the Director of the VA Compensation and Pension Service.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his service-connected left knee disability has caused him to miss work or has resulted in any hospitalizations.  The Board finds, therefore, that the Veteran's degenerative joint disease of the left knee with history of a torn meniscus does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

A rating in excess of 10 percent for degenerative joint disease of the left knee with a history of a torn cartilage is denied



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


